Citation Nr: 0712953	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-42 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound to the right thigh, muscle 
group XII.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to an evaluation in excess 
of 10 percent for residuals of shell fragment wound right 
thigh, muscle group XIII.  In September 2006, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The residuals of shell fragment wound right thigh, muscle 
group XIII are currently manifested by complaints of pain and 
numbness in the right leg, activity limited by fatigue and 
inability to move the leg, requiring the use of a cane.

2.  The medical evidence shows a tender, painful scar on the 
right thigh.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of shell fragment wound right thigh, muscle 
group XIII are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 5313-5314 
(2006).

2.  The criteria for a separate 10 percent rating for a 
tender painful scar on the right thigh have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating claim 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of a June 2003 VA 
letter, prior to the September 2003 rating decision.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to submit any additional 
information or evidence, which, in effect, would include any 
evidence in his possession.  The RO notified the veteran 
again in March 2004. 

The June 2003 VA letter notified the veteran that he had 30 
days from the date of the letter to respond.  The veteran was 
further advised that if he did not respond by the end of the 
30-day period, his appeal would be decided based on the 
information and evidence currently of record.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
notice given to the veteran in this case.

During the pendency of this appeal, the United States Court 
of Appeals for Veteran's Claims further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
ruling in Dingess/Hartman applies to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  The June 2003 and March 2004 letters did 
not notify the veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, since no disability rating or effective 
date for award of benefits will be assigned, with respect to 
the residuals of shell fragment wound, and the separate 
rating assigned for the scar is favorable to the veteran, as 
discussed below, any defect with respect to the content of 
the notice requirement was non-prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence.  VA also has provided examinations, which 
are sufficient to determine the current severity of the 
residuals of the shell fragment wound to the right thigh.  
The veteran has not referred to any additional, unobtained, 
available, relevant evidence.  Thus, VA has satisfied all 
duties to notify and assist the veteran.

Analysis

The RO originally granted service connection for residuals of 
shell fragment wound right thigh, muscle group XIII in July 
1970, assigning a 10 percent rating effective June 18, 1969.  
This rating was confirmed in June 1976.

In May 2003, the veteran filed an increased rating claim for 
the residuals of shell fragment wound to the right thigh.  In 
statements and testimony, he asserted that he had been 
experiencing worse symptoms in the right thigh and leg in the 
past four to five years, including numbness from the knee 
down to the toes, pain in the leg when walking for any 
lengthy distance, use of cane occasionally to help him walk, 
and swelling, more in the morning.  He noted that his 
disability affected his ability to engage in recreational 
activities, such as swimming and camping, or playing with his 
grandchildren.  He thus contends that the level of impairment 
associated with the residuals of shell fragment wound to the 
right thigh is higher than warranted by a 10 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's residuals of shell fragment wound to the right 
thigh, muscle group XIII are rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5314.  The muscles that affect the pelvic 
girdle and thigh (Muscle Groups XIII to XVIII) rate 
impairment based on whether it is slight, moderate, 
moderately severe, or severe.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5313 through 5318.  

Muscle Group XIII function affects extension of hip and 
flexion of knee; outward and inward rotation of flexed knee; 
acting with rectus femoris and Sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  Posterior thigh group, hamstring complex of 2-joint 
muscles (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  A slight impairment in Muscle Group XIII 
function warrants a noncompensable (0 percent) rating.  A 
moderate impairment warrants a 10 percent rating; a 
moderately severe impairment warrants a 20 percent rating; 
and a severe impairment warrants a 30 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5313.  

Muscle Group XIV function affects extension of knee (2, 3, 4, 
5); simultaneous flexion of hip and flexion of knee (1); 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2).  
Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vagninae femoris.  A slight impairment in Muscle 
Group Function XIV receives a noncompensable (0 percent) 
rating.  A moderate impairment receives a 10 percent rating; 
a moderately severe impairment receives a 30 percent rating; 
and a severe impairment receives a 40 percent rating.  

It is not clear why the veteran is rated under Diagnostic 
Code 5314, addressing Muscle Group Function XIV, when the 
residuals of the shell fragment wound are noted to affect 
Muscle Group Function XIII, which is rated under Diagnostic 
Code 5313.  However, since the rating criteria are the same 
for slight, moderate, moderately severe, or severe impairment 
under these two diagnostic codes, if the assignment of 
Diagnostic Code 5314 is in error, there is no prejudice to 
the veteran.

Under 38 C.F.R. § 4.56(d), diagnostic codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:  (1) Slight disability of the muscles is defined 
as the following: (i) Type of injury: Simple wound of muscle 
without debridement or infection. (ii) History and complaint: 
Service department record of superficial wound with brief 
treatment and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle disability 
as defined in paragraph (c) of this section (For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement. 38 C.F.R. § 4.56(c)).  (iii) 
Objective findings: Minimal scar. No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1).

(2) A moderate disability of muscles is defined as follows: 
(i) Type of injury: Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles. (iii) Objective findings: 
Entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).

(3) A moderately severe disability of the muscles is defined 
as follows:  (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii)  
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

(4) Severe disability of the muscles is defined as follows: 
(i) Type of injury: Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint:  Service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings: Ragged, depressed, 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (d)(4).

The veteran's residuals of shell fragment wound to the right 
thigh are rated as 10 percent disabling for moderate muscle 
impairment under Diagnostic Code 5314.  

The difference between the rating criteria for moderate 
muscle impairment and moderately severe muscle impairment is 
that the through and through wound must have been created by 
a small high velocity missile or large low-velocity missile, 
rather than a single bullet; and there must be intermuscular 
scarring.  Also, in order to get the 30 rating, the in-
service treatment of the wound must have been prolonged.  The 
service medical records show the veteran suffered a fragment 
wound to the lateral aspect of the right mid thigh on October 
12, 1968.  The wound of exit was 2mm and clean, not grossly 
infected.  There was slight induration.  The impression was 
fragment wound to right mid thigh secondary to hostile 
action.  On October 16, 1968, the fragment wound was 
redressed and the veteran returned to light duty for two 
days.  

The service medical records do not show whether the shell 
fragment wound was the result of a small high velocity 
missile or large low-velocity missile, or a single bullet.  
Regardless, the medical records do not show prolonged 
treatment in service for the shell fragment wound to the 
right thigh, as he received a redressing of the wound four 
days after the injury and was returned to light duty.  There 
was no sign of gross infection at the time of injury.

The rest of the criteria for a 10 and 30 percent rating, 
addressing cardinal signs and symptoms of a muscle 
disability, such as particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles are the same; except for a 
30 percent rating, there also must be inability to keep up 
with work requirements.  The objective findings of entrance 
and (if present) exit scars, indicating track of missile 
through muscle tissue, and some loss of deep fascia or muscle 
substance; and impairment strength and power are similar for 
a 10 percent or 30 percent rating.  See 38 C.F.R. 
§ 4.56(d)(2) and (3).

After service, a May 1970 VA examination report showed 
complaints of soreness in the right thigh, aggravated by 
prolonged walking, and numbness in the knee.  X-rays of the 
right femur showed that metallic densities were seen in the 
soft tissues; no bony abnormalities were identified.  On 
physical examination, the veteran had a scar on the internal 
aspect of the right thigh, 2 1/2 inches in length, with no 
keloid formation.  There was a full range of motion of all 
extremities and no atrophy or deformity found, or impairment 
for walking.  A December 1975 x-ray examination report of the 
right femur also showed a large 2 by 5 mm metallic fragment 
at the medial and anterior aspect of the mid thigh; another 2 
by 3 mm fragment was noted at the lateral aspect of the mid 
thigh; and a probable small 1 to 2 mm fragment was noted in 
the soft tissue at the upper thigh.  There was no intrinsic 
bone lesion seen.      

More recently, an August 2003 VA examination report notes 
that the veteran stated the residuals of shell fragment wound 
to the right thigh did not bother him until 10 years prior.  
The veteran complained of pain in the right four lateral 
toes, radiating up to the knee cap, and reportedly used a 
cane to take the pressure off.  He reported that his leg hurt 
year round and that his activity was limited by fatigue and 
inability to move the leg, but not through the joint.  The 
leg bothered him as far as walking was concerned.  There were 
no tumors in the muscle.  Physical examination showed the 
wound of entrance and exit was a 7cm incision over the lower 
medial aspect of the right thigh.  Tissue loss was 
undetectable; there were no adhesions or muscle herniation; 
muscle strength was good.  The veteran had a significant limp 
even using the cane.  Muscle contraction was felt and found 
to be good.  There was no joint function affected.  The 
diagnosis was shrapnel wound of the biceps femoris, 
semitendinosis and semimembranosus of the right thigh with 
loss of function requiring a cane.  The x-ray examination 
report showed evidence of possible shell fragments.  VA 
medical records dated from December 2002 to April 2004 show 
continued complaints of pain and numbness in the right leg.

A May 2006 VA examination report shows complaints of constant 
pain at the wound site since the time of injury in service, 
at an 8 out of 10.  The veteran indicated that he could walk 
up to 200 feet and stand for 10 minutes before he had to stop 
because of his thigh pain.  He also noted that he used a 
cane.  He further reported that over the last five years he 
had noted a burning, tingling, numbness along the lateral 
aspect of his lower legs starting at the knee and radiating 
across the top of his foot, which had been constant and did 
not change with exertion.  He noted that when he stood for an 
extended period of time he would get pain along the bottom of 
his foot, as well.  Other than his immobility, the veteran 
reported no effect on his usual daily activities.  Physical 
examination showed the veteran walked with a limp, favoring 
his right leg, and used a cane to ambulate.  There was no 
muscle atrophy or loss.  Muscle tone and bulk was normal and 
symmetric compared to the left leg.  The shrapnel wound was 
located at the distal end where the biceps femoris and semi-
membranous muscles of the right thigh were located.  There 
was no atrophy to these muscles or evidence of muscle 
herniation.  There was pain to palpation around the local 
surrounding area and paresthesia that extended from the 
lateral aspect at the level of the knee down the lateral 
aspect of the lower leg and across the right foot.  Motor 
strength was 5/5 throughout.  The diagnosis was shrapnel 
wound to distal left thigh with residual pain that caused 
limitations in walking due to pain.

These medical records show some of the cardinal signs of 
muscle injuries, namely, loss of power, weakness, lowered 
threshold of fatigue, and pain; however, none of the record 
shows the veteran is unable to keep up with work requirements 
due to his muscle impairment, which is a requirement for a 30 
percent rating under Diagnostic Code 5314.  The medical 
evidence also does not show intermuscular scarring or 
debridement (i.e., "removal of foreign material"), 
prolonged infection, or sloughing of soft parts (i.e., 
"necrotic tissue in the process of separating from viable 
portions of the body"), which are additional criteria for 
moderately severe muscle impairment.  See Dorland's 
Illustrated Medical Dictionary, pp. 430, 1536; C.F.R. 
§ 4.56(d)(3). 

Additionally, the record does not show that the veteran has 
any probative findings of neurological impairment in the 
right thigh, associated with the shell fragment wound.  As 
noted, VA medical records dated from December 2002 to April 
2004 show continued complaints of numbness in the right leg.  
A December 2002 VA medical record noted that the weak 
peripheral pulses, loss of hair to the knees, and shiny skin 
was consistent with peripheral vascular disease; although the 
examiner did not find that the complaints of swelling were 
caused by peripheral vascular disease.  A May 2003 VA medical 
record shows, however, that the sensory examination of the 
right foot was essentially normal.  The assessment was 
perceptive dysesthesia, right lower leg and foot related to 
shrapnel wound from 30 years ago.  "Dysesthesia" is defined 
as "distortion of any sense, especially of that of touch."  
See Dorland's, p. 515.  An August 2003 VA examination report 
shows no nerve damage.  A December 2003 VA electromyographic 
(EMG) report also shows no evidence of peripheral neuropathy 
in the right lower extremity.  The needle EMG study of the 
right anterior tibialis and gastrocnemeus muscles was normal.  
A May 2006 VA examination report shows the veteran reported 
paresthesia that extended from the lateral aspect at the 
level of the knee down the lateral aspect of the lower leg 
and across the foot.  The examiner noted that it was slightly 
tender to touch in these areas; but that otherwise the 
sensation was intact to touch.  Patella and ankle deep tendon 
reflexes were 2+ and equal bilaterally.  The examiner 
diagnosed paresthesia in a perineal nerve distribution of the 
right leg but noted that there was no evidence of neuropathy 
on the previous EMG study.  The examiner found that given the 
fact that the veteran did not report numbness in the lower 
leg until 30 years after the wound, that distribution of the 
numbness would affect the perineal nerve, which is not 
located in an area where the shrapnel wound would have caused 
an injury to this nerve, and that the nerve conduction 
studies performed in December 2003 were normal, it was less 
likely as not that the paresthesia in the lower right leg was 
caused by or the result of the thigh injury suffered during 
the military.  

Even if the record showed objective evidence of neurological 
impairment associated with the residuals of shrapnel injury, 
the veteran still could not receive a separate rating for 
muscle impairment and any neurological impairment.  VA 
regulations provide that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55.  All of the veteran's 
complaints of numbness, pain, and weakness in the right thigh 
and leg basically affect the same function of the leg, his 
ability to engage in recreational activities, like walking, 
swimming, and camping.  For this, and the reason stated 
above, a separate rating for neurological impairment does not 
apply.

A separate rating for musculoskeletal impairment also does 
not apply.  An August 2003 VA examination report shows the 
veteran did not report impairment through the joints in his 
leg.  On physical examination, no joint function was 
affected.  Physical examination also revealed no tendon, 
bone, or joint damage in the right thigh.  A May 2006 VA 
examination report also shows no evidence of bone or tendon 
damage in the right leg.

Separate scar rating

A May 2006 VA examination report shows a 7cm x 4 mm scar 
along the distal medial thigh that was tender to touch.  The 
scar was superficial and not adhering to underlying tissue.   

A superficial scar that is painful on examination receives a 
10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Note (1): A superficial scar is one not associated 
with underlying soft tissue damage.  

Based on the May 2006 VA examination report, a separate 10 
percent rating is warranted for the tender painful scar on 
the veteran's right thigh.  

The assignation of a separate rating under Diagnostic Code 
7804 is not considered pyramiding under 38 C.F.R. § 4.14, as 
the symptomatology related to a superficial painful scar is 
not duplicative or overlapping of the veteran's muscular 
impairment in the right thigh.  See Esteban v. Brown, 6 Vet. 
App. 259, 261- 62 (1994).    

The only other applicable diagnostic skin code that provides 
a rating higher than 10 percent is Diagnostic Code 7801, 
which addresses scars, other than head, face or neck, that 
are deep or that cause limited motion.  The evidence, 
however, does not show that the scar on the thigh is deep or 
causes any limitation of motion.  A June 2004 medical 
statement from a VA physician assistant noted that the 
increased complaints of pain and numbness in the right thigh 
could be caused by chronic scar formation.  The May 2006 VA 
examination report specifically showed, however, that the 
scar did not cause any functional impairment in the movement 
of any of the joints.  Thus, a rating higher than 10 percent 
is not applicable.  

Summary

In sum, the level of impairment associated with the residuals 
of shell fragment wound to the right thigh more closely 
approximates the criteria for a 10 percent rating under the 
muscle codes, 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314; 
and a separate 10 percent rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 for a tender, painful scar.  See 
38 C.F.R. § 4.7.  A separate rating for any neurological or 
musculoskeletal impairment in the right thigh does not apply.  
See 38 C.F.R. § 4.55.   

The provisions of 38 C.F.R. § 3.321(b)(1) state that when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  To this end, 
neither frequent hospitalization nor marked interference with 
employment due to the veteran's service-connected right thigh 
is demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  Therefore further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
warranted.
ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound to the right thigh, muscle 
group XII is denied.

Entitlement to a separate 10 percent rating for a tender, 
painful scar on the right thigh is granted, subject to the 
rules and payment of monetary benefits.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


